Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated May 18, 1977, which (1) vacated a determination of the State Division of Human Rights, dated March 24, 1976, dismissing, after an investigation and upon a finding that no probable cause existed, respondent Longo’s complaint of an unlawful discriminatory practice related to employment and (2) remanded the matter to the division for further proceedings. Order confirmed and proceeding dismissed, without costs or disbursements. We support the position of the appeal board that the complainant was denied a full opportunity to present his case and to rebut the *925evidence submitted in opposition by the petitioners. Under the facts in this case we deem that Mr. Longo is entitled to a confrontation conference so that he may present his case in a proper and seemly manner. In so deciding we do not express any opinion on the merits of the controversy. Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.